Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected specification, and response filed Nov. 14, 2022 have been received and entered into the case. 

Note to Applicant
In the future, it is requested that the Applicant’s follows the guidelines set forth under 37 CFR 1.121 when filing amended claim sets, see MPEP 714 section II C.  For example, in the amended claim set submitted Apr. 21, 2014, claims 17 and 20 should have been identified as "previously presented".  



Status of the Claims 
	Claims 11, 12, 14-17, 19, 20, and 57-62 are currently pending.
Claims 11, 58, 61, and 62 are amended.
 	Claims 1-10, 13, 18, 21-56, and 63 are cancelled.
	Claims 11, 12, 14-17, 19, 20, and 57-62 have been considered on the merits. 

Specification Objections
	Some of the specification objections are maintained and some have been withdrawn due to amendment.  
	It is noted and appreciated that the Applicant appears to have corrected the majority of the trademarks by recognizing them.  

The disclosure is objected to because of the following informalities: the use of trademarks and a minor grammatical error.
In para. [79], Effectene® has been misspelled as Affectene™.
The use of the terms: Matrigel® in para. [107], which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 

Claim Objections
	The claim objections have been withdrawn due to amendment.  

Claim Rejections - 35 USC § 112
	Some of the claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment and some have been maintained.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 14-17, 19, 20, and 57-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "standard oxygen levels" in claims 11, 12, and 57 is a relative term which renders the claim indefinite. The term "standard oxygen levels" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what the oxygen levels are standard to.  It could be levels used for culturing or what is normal for the tissue from which the cells originate from.  For the sake of compact prosecution “standard oxygen levels” will be interpreted to mean 20% oxygen or oxygen in air at normal atmospheric pressure. 
In claim 11, lines, the phrase "the low oxygen levels" lacks sufficient antecedent basis and renders the claim and its dependents indefinite.  Low oxygen levels are mentioned in later in the claim in step (c).  For the sake of compact prosecution, the claim will be interpreted to mean that the wherein phrase, “wherein the low oxygen levels are between about 0.5% and about 10%” to be part of step (c).  
Since claims 14-17, 19, 20, and 58-63 depend from indefinite claim 11 and do not clarify the above points of confusion, claims 14-17, 19, 20, and 58-63 must also be rejected under 35 U.S.C. § 112, second paragraph.  
Appropriate corrections are appreciated. 


Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 12, 14-17, 19, 20, and 57-62 are rejected under 35 U.S.C. 103 as being unpatentable over Klassen et al. (US 2016/0319243 A1) (ref. of record).
With respect to claim 11, Klassen teaches a method of making a formulation, product of manufacture or composition comprising a heterogeneous mixture of non-immortal human fetal neural retinal cells (0007-0009).  With respect to claim 11 step (a), Klassen teaches harvesting a sample of human retinal tissue cells from a human about 12 weeks to about 28 weeks gestational age and enzymatically dissociating the sample to generate a dissociated suspension of cells and/or cell clusters using trypsin or equivalent (0009, 0012 and 0013).  With respect to claim 11 step (b), Klassen teaches culturing the suspension a serum-free medium for no more than 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10 or more passages (0014) and teaches culturing in flasks or plates (0197).   Klassen teaches the method where the cells are culture in the presence of an extracellular matrix substrates including fibronectin, and laminin (0195) and where the cells are culture in the presence of xeno-free fibronectin, ornithine, polylysine, or laminin (0237).  With respect to claim 11 step (c), Klassen teaches culturing the cell under low oxygen conditions about 2%, 2.5%, 3%, and 3.5% oxygen and that the oxygen conditions approximate or closely mimic oxygen levels of a developing fetal retina during gestation (0017).  With respect to claim 11, Klassen teaches the method where the cells are passaged at between about 40% to 90% confluence and treated with an enzyme at each passage to dissociate the cells and the culture media is changed about every about 1 to 2 days (0237).  
Klassen does not teach explicitly teach the method with two separate steps where the cells are cultured first under standard oxygen conditions for between 4-6 passages and subsequently culturing at low oxygen levels for between 3-6 passages as recited in claim 11.  Similarly, Klassen does not teach the method where following the subsequent culture culturing of the suspension at low oxygen levels, the cells are allowed to grow without passaging for a period of time at standard oxygen levels as recited in claim 12 or following the subsequent culture culturing of the suspension at low oxygen levels, the cells are allowed to grow without passaging for a period of time at standard oxygen levels for a period of time comprising between about 1 hour and 5 days as recited in claim 57.  However, Klassen teaches the cells can be cultured at atmospheric oxygen levels or at low oxygen levels (0077).  Klassen teaches the cells can be cultured under normoxic or atmospheric (20%) oxygen level and can be grown under low or hypoxic condition (0196).  Additionally, Klassen teaches that culture conditions including oxygen levels, culture media, number of passages and time in culture influence the expression of marker in the cells (0179).  Klassen further teaches that most primary cell cultures have limited lifespan and do not proliferate indefinitely and can be culture only a certain number of passages (0199).  Accordingly, at the effect time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Klassen to further include the steps of culturing the cells first under standard oxygen conditions for between 4-6 passages, subsequently culturing at low oxygen levels for between 3-6 passages, and then allowing the cells to grow without passaging for a period of time at standard oxygen levels for a period of time comprising between about 1 hour and 5 days for the benefit influencing the expression of markers by the culturing conditions.  It would have been obvious to one of ordinary skill in the art to modify the method of Klassen to further include the steps of culturing the cells first under standard oxygen conditions for between 4-6 passages, subsequently culturing at low oxygen levels for between 3-6 passages and then allowing the cells to grow without passaging for a period of time at standard oxygen levels for a period of time comprising between about 1 hour and 5 days, since Klassen teaches that the retinal progenitor cells can be grown under both conditions, that the primary cell cultures have a finite number of passages and that culture conditions influence marker expression.  It would have been obvious to one of ordinary skill in the art based on the teachings of Klassen to adjust the culture conditions depending on the desired outcome of the cell culture.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Klassen to further include the steps of culturing the cells first under standard oxygen conditions for between 4-6 passages, subsequently culturing at low oxygen levels for between 3-6 passages and then allowing the cells to grow without passaging for a period of time at standard oxygen levels for a period of time comprising between about 1 hour and 5 days, since Klassen teaches the cells can grow under both oxygen levels.  
With respect to claim 14, Klassen teaches the method where the low oxygen levels are selected from the group consisting of about 2%, 2.5%, 3%, 3.5% oxygen (0017) and further teaches the concentration can be between 0.5-7% (0196).  With respect to claim 15, Klassen teaches the method where the media is supplemented with vitamin C at a concentration of about 0.01 mg/ml and 0.5 mg/ml vitamin C is included in the media changed every 1 or 2 days (0018).  With respect to claim 16, Klassen teaches the method where the cells and/or cell clusters are cultured in a basal culture medium (0015-0016 and 0190).  With respect to claim 17, Klassen teaches the method where the cells and/or cell clusters are cultured together with supplements or additives that support cell survival or growth in the basal medium (0015, 0018-0019 and 0192).  With respect to claim 19, Klassen teaches the method where the media is supplemented with albumin, or recombinant albumin in an amount to have an initial concentration of about 1.0 mg/ml (0019).  With respect to claim 20, Klassen teaches the method where the sample of cells is screened for the presence of a pathogen, a bacteria, an endotoxin, a fungus, a mycoplasma, a virus, a hepatitis virus or an HIV virus; Attorney's Docket No. 5825.129407/UC2017-892 the sample of cells is screened for the presence of a normal karyotype; the sample of cells does not exhibit elevated telomerase activity; the sample of cells is screened for viability and the sample of cells is screened for tumorigenicity (0020-0024 and 0194).
With respect to claim 58, Klassen teaches the method where the cells and/or cell clusters are cultured together with supplements or additives that support cell survival or growth, and the supplements or additives that support cell survival or growth are selected from the group consisting of L-glutamine, human recombinant growth factors consisting of EGF and bFGF, and other growth factors (0015).  With respect to claim 59, Klassen teaches wherein the method where the fetal neural retinal cells are selected on the basis of cell surface or genetic markers, or selected on the basis of a human fetal neural retinal cell transcriptome profile, proteome profile or a genomic profile (0026 and 0030).  With respect to claim 60, Klassen further teaches selecting the cells either before culturing or after culturing or both (0026).  With respect to claim 61, Klassen teaches the cell surface or genetic markers comprise CD15/LeX/SSEAI or GD2 ganglioside (0027).  With respect to claim 62, Klassen teaches the cell surface or genetic markers comprise CD9, CD81, CD133 or AQP4 and/or CXCR4 (0027).  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 11, 12, 14, 16, 57, and 59-63 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 8  of U.S. Patent No. 9,107,897.  Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions essentially describe the same methods of making a heterogeneous mixture of non-immortal human fetal neural retinal cells; however, the scope of the claims is slightly different. Both methods claim steps of harvesting the same tissues, by the same methods, during the same gestational ages; both methods utilize the same dissociation steps, and overlapping numbers of passages, with the same oxygen tensions.

Claims 11, 12, 14, 16, 57, and 59-63 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 12-40 of U.S. Patent No. 10,822,585.  Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions essentially describe the same methods of making a heterogeneous mixture of non-immortal human fetal neural retinal cells; however, the scope of the claims is slightly different. Both methods claim steps of harvesting the same tissues, by the same methods, during the same gestational ages; both methods utilize the same dissociation steps, and overlapping numbers of passages, with the same oxygen tensions.


Response to Arguments 
Applicant's arguments filed Nov. 14, 2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. § 103, Applicant argues that the claimed method is directed toward a hybrid approach that uses standard oxygen levels for a specific number of passages followed by low oxygen levels for another specific number of passages (Remarks pg. 11 last para.).  Applicant further argues that Klassen does not teach two separate steps where the cells are first cultured under standard oxygen conditions for 4-6 passages and then under low oxygen levels for 3-6 passages and that adjusting the culture conditions to arrive at these claimed conditions in the Office action is a conclusory statement (Remarks pg. 12 para. 4 to pg. 5 first para.).  However, this argument was not found to be persuasive, since Klassen teaches that the retinal progenitor cells can be cultured under standard or atmospheric oxygen conditions and hypoxic conditions, that the retinal progenitor cells have a limited number of passages and that culture conditions including oxygen levels, number of passages and time in culture influence the expression of markers in the cells (0077, 0179, 0196 and 0199).  Therefore, it is maintained that one of ordinary skill in the art would recognize that the oxygen conditions and passaging of the cells could be modified depending on the desired marker expression, and would have a reasonable expectation of success in modifying the method of Klassen to include the claimed culture conditions, since Klassen teaches retinal progenitor cells can grow under both conditions and have limited passaging.  Since the retinal progenitor cells can be cultured under both conditions, it would be reasonably predicted that the cells would operate the same if cultured first under atmospheric oxygen conditions and then hypoxic conditions
Applicant argues that the Office did not provide any rational or objective evidence from Klassen to motivate the skilled artisan to combine a normal oxygen passaging step with a low oxygen passaging step and to arrive with a reasonable expectation of success to arrive at the specifically claimed hybrid approach (Remarks pg. 12-13 bridging para.).  Similarly, Applicant argues that Klassen does not disclose using different levels of oxygen in the method for obtaining the formula and does not provide any motivation to combine the use of standard oxygen levels and low oxygen levels for the specific number of passages as currently claimed (Remarks pg. 13 para. 2).  However, these arguments were not found to be persuasive, since as stated previously, one of ordinary skill in the art would recognize that the oxygen conditions and passaging of the cells could be modified depending on the desired marker expression, and would have a reasonable expectation of success in modifying the method of Klassen to include the claimed culture conditions, since Klassen teaches retinal progenitor cells can grow under both conditions and have limited passaging.
Applicant argues Klassen teaches away from the claimed invention, since Klassen teaches that the cells have a less vigorous proliferation rate and an earlier senescence when grown under atmospheric oxygen levels compared to 3% oxygen levels or low oxygen levels (Remarks pg. 13 para. 2).  However, this argument was not found to be persuasive, since Klassen does not explicitly teach that retinal progenitor cells cannot be cultured under atmospheric oxygen levels, instead Klassen teaches that retinal progenitor cells can culture under atmospheric oxygen levels or hypoxic conditions and the culture conditions can be optimized depending on the desired marker expression (0077, 0179 and 0196).
Applicant argues that the claimed hybrid method has unexpected/superior properties and that the yield of the cell is greatly increased and produces a cell yield of 108 cells compared to methods where only standard oxygen levels or low oxygen levels are used (Remarks pg. 13-14 bridging para.).  Additionally, Applicant argues that Klassen teaches that using standard oxygen levels a cell yield of 106 cells is produce which is two orders of magnitude lower than the claimed method (Remarks pg. 14 para. 2).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., increased cell yield) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition, as stated in the MPEP 716.01(c) I, “Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.”  Attorney statements or arguments cannot take the place of evidence which must be supported by an appropriate affidavit or declaration.  MPEP 716.01(c) II
Applicant argues that the pending claims are patentably distinct from those in ‘897 patent, the ‘585 patent and the ‘183 application and requests that the double patenting rejections be held in abeyance until the claims are found allowed (Remarks pg. 15 para. 1-2).  Regarding the remaining double-patenting rejections, the Office acknowledges applicants' willingness to consider filing terminal disclaimers to the conflicting applications should those applications issue before this one does. Until terminal disclaimers are received, the rejections stand. 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A CORDAS/Primary Examiner, Art Unit 1632